
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.44



SECOND AMENDMENT TO CONTRIBUTION AND EXCHANGE AGREEMENT


        THIS SECOND AMENDMENT TO CONTRIBUTION AND EXCHANGE AGREEMENT (the
"Second Amendment") is made as of June 27, 2000 between RMC Development Company,
LLC f/k/a Robert Martin Company, LLC, Robert Martin-Eastview North Company, L.P.
and Mack-Cali Realty, L.P. ("MCRLP", f/k/a Cali Realty, L.P.) and Mack-Cali
Realty Corporation ("MCRC", f/k/a Cali Realty Corporation).

        WHEREAS, the parties hereto have entered into that certain Contribution
and Exchange Agreement dated as of January 24, 1997 as amended by Consent and
Waiver Agreement dated September    , 1997 (collectively the "Agreement"); and

        WHEREAS, the parties desire to amend the Agreement pursuant to this
Second Amendment with regard to certain terms as more fully set forth below.

        NOW THEREFORE, in consideration of Ten Dollars in hand paid and the
mutual promises hereinafter set forth, the parties hereto hereby agree as
follows:

1)All terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

2)Notwithstanding anything in Section 27 of the Agreement to the contrary:


        1.1.1    Restrictions on Sale or Refinancing of the Property.    MCRC
and MCRLP and their Subsidiaries and affiliates (including, without limitation,
any Permitted Assignee) may not dispose of or distribute any of the real
properties listed on Schedule A hereto (each a "Property" and collectively, the
"Properties") prior to the dates (for each Property, the "Restricted Period")
determined from Schedule A with respect to each Property (which Schedule
provides for an average Restricted Period of approximately five (5) years
following June 27, 2000) without the express written consent of Martin S. Berger
(the "RM Representative") (or, if he shall not be alive, his successor selected
by a majority of the remaining parties who received limited partnership
interests ("Units") in MCRLP pursuant to the Agreement (the "Robert Martin Unit
Holders")) except (i) in connection with a tax-free transaction which does not
result in recognition of any Built-in Gain (as defined below) by any Robert
Martin Unit Holders listed on Schedule B hereto (each a "RM Holder" and
collectively, the "RM Holders"); (ii) in the event a taxable sale or disposition
of any of the Properties would not result in recognition of any Built-in Gain;
(iii) in case of a disposition that is otherwise in compliance with the
provisions of Section 1.1.1 through Section 1.1.9 hereof; (iv) if MCRC or MCRLP
promptly pays to the RM Holders an amount equal to the sum of (A) the federal,
state, and local income taxes payable by the RM Holders resulting from the
recognition of any Built-in Gain triggered by such sale or disposition and
(B) an additional payment in an amount equal to the amount such that after
payment by the RM Holders of all taxes (including interest or penalties) on
amounts received under Section 1.1.1 (iv)(A) and this Section 1.1.1 (iv)(B) the
RM Holders retain an amount equal to the amount described in Section 1.1.1
(iv)(A); or (v) a disposition of any Property which is subject to an option to
purchase by a RM Holder to such RM Holder. For purposes of calculating the
amounts payable pursuant to clause (iv) of this Section 1.1.1, the amount of
taxes payable by a RM Holder shall be calculated by assuming a tax rate equal to
the highest combined marginal rate of federal, state and local tax applicable to
an individual in the jurisdiction in which such RM Holder is a taxpayer (and if
such taxpayer, either directly or indirectly, is subject to tax in more than one
state or local jurisdiction, the state or local tax rate to be used in the
foregoing combined marginal rate shall be the highest rate of tax in such
jurisdiction), and by assuming that such individual has no tax attributes that
would otherwise reduce such tax payments. For purposes of this Agreement, the
term "Built-in Gain" for any Property shall mean the excess, if any, of the fair
market value of such Property on the date such

1

--------------------------------------------------------------------------------

Property was contributed to MCRLP or its predecessor entity (as set forth in
Schedule 27.4 of the Agreement) over such Property's adjusted tax basis for
federal income tax purposes on such date. The RM Holders agree to cooperate with
MCRC and MCRLP and their independent certified public accountants regarding the
calculation of the amount of actual Built-in Gain attributable to any Property
recognized upon any transfer. In the event a Property is sold with the consent
of Martin S. Berger or the RM Representative prior to the expiration of the
Restricted Period determined from Schedule A for such Property, then the
Restricted Period for other Property or Properties (determined from Schedule A
and designated by Martin S. Berger or the RM Representative) having an Allocated
Property Value approximately equal to the Allocated Property Value of the first
Property being sold shall be extended for a time period equal to the period from
the date on which the sale of such Property closes to the end of the Restricted
Period for such Property.

        1.1.2.    During the Restricted Period, MCRC and MCRLP and their
Subsidiaries and affiliates (including, without limitation, any Permitted
Assignee), may dispose of any of the Properties at any time in connection with
(i) the sale of all or substantially all of the properties owned by MCRLP under
such terms and conditions which the Board of Directors of MCRC ("Board"), in its
sole judgment, determines to be in the best interests of MCRC and its public
stockholders, or (ii) a sale (including without limitation a transfer to a
secured lender in lieu of foreclosure) which the Board, in its sole judgment,
determines is reasonably necessary (1) to satisfy any material monetary default
on any unsecured debt, judgment or liability of MCRC, MCRLP or any Subsidiary or
Permitted Assignee when they become due (at maturity or otherwise) or (2) to
cure or satisfy any material monetary default on any mortgage secured by a
Property; provided, however, that no such sales will be made under clause (ii)
unless MCRLP is unable to settle or refinance any such debts, judgments or
liabilities, or cure or satisfy any such defaults, after making commercially
reasonable efforts to do so under then prevailing market conditions. In the
event the Board, after MCRLP has made the commercially reasonable efforts
described in the preceding sentence, in its sole judgment, determines that it is
reasonably necessary to dispose of any of the Properties to satisfy a material
monetary default on any unsecured debt, judgment or liability of MCRLP when it
becomes due (at maturity or otherwise), MCRLP covenants and agrees that it shall
treat all of its properties proportionately, including the Properties, in its
determination of what properties to dispose of to satisfy such material debt,
judgment or liability and shall use commercially reasonable efforts to minimize
any adverse tax consequences to holders of the Units, including the RM Holders,
the holders of Units originating from the initial public offering of Cali Realty
Corporation on August 31, 1994 (the "Cali Holders") and the holders of Units
(the "Mack Group Holders") originating from that certain Contribution and
Exchange Agreement among The MK Contributors, the MK Entities, The Patriot
Contributors, The Patriot Entities, Patriot American Management And Leasing
Corp., Cali Realty, L.P. and Cali Realty Corporation dated September 18, 1997
(the "Mack Contribution and Exchange Agreement"). Such proportionate treatment
shall mean that the ratio of the unencumbered fair market value of the
Properties that are sold over the unencumbered fair market value of the total
amount of property that are sold shall be no greater than the ratio of the
unencumbered fair market value of the total Properties over the unencumbered
fair market value of the total properties owned by MCRLP, MCRC and their
Subsidiaries. In the case of any disposition of any of the Properties pursuant
to this Section 1.1.2, the RM Holders may attempt to obtain title to the
Properties in question so long as any equity in the Properties which MCRLP may
otherwise be seeking to preserve is not lost or jeopardized. Moreover, in the
event of an anticipated transfer of any of the Properties to a secured lender in
lieu of foreclosure or foreclosure, MCRLP shall use commercially reasonable
efforts to provide the RM Holders the right to (a) cure the default including
the right to loan MCRLP the funds necessary to cure the default on an unsecured
basis, as well as the right to loan such funds to MCRLP and to receive security
for any such loan from MCRLP (or its appropriate affiliate) in the form of a
second mortgage secured solely by such Property (but only if the lender or
lenders holding any prior mortgage or mortgages on the relevant Property
expressly consent in writing to the grant of the second mortgage, provided that

2

--------------------------------------------------------------------------------


neither such loan, whether secured or unsecured by the RM Holders nor the
granting of any such second mortgage to such holders violates any covenant in
any loan agreement of MCRLP, MCRC or any of their affiliates); (b) acquire, for
one Unit (if the value of a Unit at the time of such acquisition is not more
than one thousand ($1,000.00) dollars or, if so, then for a fraction of a Unit,
such fraction's value being equal to one thousand ($1,000.00) dollars), such
Property from MCRLP subject to the debt or liability; or (c) permit the RM
Holders to exercise MCRLP's right of redemption with respect to such Property;
provided, however, that MCRLP shall not have any obligation to grant the RM
Holders the rights described in clauses (a) and/or (b) of this sentence until
the RM Holders (whose financial position and resources as determined by MCRLP
using commercially reasonable standards to be satisfactory for the purpose of
acting as indemnitors pursuant to this provision) have agreed with MCRLP in
writing to indemnify and hold harmless MCRLP, MCRC and their Subsidiaries and
affiliates from and against all costs (including reasonable attorneys fees),
expenses, taxes (including without limitation any deed, mortgage or real estate
transfer taxes), claims, judgments, liabilities or damages incurred or arising
from or in connection with or attributable to or resulting from the grant or
exercise of such rights, or the acquisition of such Property by the RM Holders,
but only to the extent such costs would not have been incurred otherwise.

        1.1.3    After the expiration of the Restricted Period with respect to
each Property, MCRC and MCRLP may dispose of any of the Properties at any time;
provided, however, that, MCRC and MCRLP and their Subsidiaries shall use
commercially reasonable efforts to prevent any such sale, transfer or other
disposition of the Properties, or any distribution of the Properties which is
treated as a taxable disposition, from resulting in the recognition of Built-in
Gain by the RM Holders, and provided further that the RM Holders shall have a
right of first offer as set forth in Section 1.1.4 below.

        1.1.4    In the event MCRLP desires to sell or otherwise desires to
dispose of, or receives an offer to purchase any of, the Properties pursuant to
Sections 1.1.2 or 1.1.3 above, MCRLP shall give notice (the "Offering Notice")
thereof to the RM Holders. The Offering Notice shall specify the nature of the
sale, and the consideration and other terms upon which it intends to undertake
such sale. Within thirty (30) days thereafter, the RM Holders may elect, by
notice to MCRLP, to purchase the Property which is the subject of the Offering
Notice. If the RM Holders elect to so purchase, then such purchase shall be
consummated on the terms and conditions set forth in the Offering Notice;
provided, however, to the extent that the Property in question is then subject
to separately allocated debt and the lender thereof consents to the RM Holders
assuming such debt, or acquiring such Property subject to such debt, at no cost,
expense or liability to MCRLP (or if there is any such cost, liability or
expense, the RM Holders shall have reimbursed MCRLP for all such costs,
liabilities or expenses and agreed in writing with MCRLP to indemnify and hold
harmless MCRLP from and against any additional costs, liabilities or expenses
arising from or in connection with or attributable to (i) such assumption,
(ii) the acquisition of the Property subject to such debt or (iii) the payment
of any such costs, liabilities or expenses, but only to the extent such costs
would not have been incurred otherwise), MCRLP will convey the Property subject
to such debt. The RM Holders may use their Units as currency, in whole or in
part, in connection with the purchase of any of the Property from MCRLP pursuant
to this Section 1.1.4. In addition, as part of a transfer of any Property
pursuant to Sections 1.1.2 (ii)(1) or (2), if the RM Holders can cause the third
party which is otherwise to obtain title to any Property to accept Units, in
whole or in part, in lieu of obtaining title to such Property, the RM Holders
shall have the right to do so provided that such third party agrees to be bound
by all of the terms and conditions of the OP Agreement and performs in
accordance therewith, including, without limitation, performing the requirements
pertaining to a transfer of Units (other than the need to obtain the consent of
the general partner of MCRLP, which consent is hereby deemed to be given); in
such event, title to the Property which would otherwise have been transferred to
such third party shall be transferred to the RM Holders. If within the thirty
(30) day period during which the RM Holders have the right to elect to purchase
the Property for sale under the Offering Notice, the RM Holders do not make the
election or fail to respond to the Offering Notice, then MCRLP may undertake to
sell such Property on such

3

--------------------------------------------------------------------------------


terms and conditions as it shall elect; provided, however, that the sale of any
of the Property to which this Section 1.1.4 applies shall not be consummated at
less than 95% of the price as specified in the Offering Notice unless MCRLP
again offers the Property to the RM Holders upon such more favorable terms and
conditions (in which case the thirty (30) day period described above shall be
reduced to ten (10)). If the RM Holders notify MCRLP of their intention not to
purchase the Property as set forth in the revised Offering Notice, then MCRLP
may consummate the sale at any time thereafter, provided that such sale shall
not be consummated at less than 95% of the price specified in the revised
Offering Notice unless MCRLP again complies with the provisions of this
Section 1.1.4.

        1.1.5    In the event that the RM Holders elect to purchase Property
pursuant to Section 1.1.4, MCRLP agrees to cooperate with the RM Holders, at no
cost, expense or liability to MCRLP, to cause debt to be placed on the Property
immediately prior to the closing of the conveyance of said Property, provided
that (i) the RM Holders arrange for such debt at their sole cost and expense,
(ii) the RM Holders are unconditionally prepared to close such conveyance
immediately after said closing of the loans, (iii) the RM Holders agree to
assume the debt and thereafter assume same at the closing and (iv) MCRLP is
released of all liability thereunder immediately following the closing of the
conveyance of the Property.

        1.1.6    In order to allow the RM Holders to defer the recognition of
gain for federal income tax purposes resulting from the contribution of property
to MCRLP, MCRLP and its affiliates will continue to permit the members of the RM
Holders to guarantee, or indemnify MCRLP or MCRC for the bottom portion (i.e.
the least risky portion) of the debt of MCRLP in the aggregate amount of up to
$184,000,000 (the "RM Debt Amount") in the same manner as currently provided to
and pari passu with the Mack Group Holders and the Cali Holders. Subject to
Section 1.1.7 below, MCRC, MCRLP and their affiliates agree to maintain at all
times an amount of liabilities equal to the RM Debt Amount solely for the RM
Holders to guarantee (or indemnify MCRC or MCLRP for). MCRLP and MCRC agree to
take any and all action necessary so that the execution of each guarantee or
indemnity by the RM Holders results in basis for such RM Holders for federal
income tax purposes.

        1.1.7    In the event that any RM Holder (i) obtains a tax-free step-up
in the basis of his, her or its Units for federal income tax purposes (e.g.,
upon the death of a RM Holder); (ii) sells, transfers or otherwise disposes of
his, her or its Units in a taxable transaction; (iii) receives a "tax" payment
from MCRLP or MCRC in the amount described in Section 1.1.1 hereof in
reimbursement of taxes triggered to such RM Holder as a result of the sale,
transfer or other disposition of property contributed by such RM Holder, or
(iv) receives an allocation under Treas. Reg. Section 1.704-3(b) using the
"traditional method" without curative allocation that reduces the amount of any
Built-in Gain (as defined in Section 1.1.1 hereof), then the RM Debt Amount
shall be commensurately reduced.

        1.1.8    Additional Defined Terms.    For the purposes of Section 1.1.1
through 1.1.9 the following terms shall have the meanings set forth herein:

(i)"Allocated Property Value" means the Fair Market Value of each Property when
contributed to MCRLP as shown on Schedule 27.4 to the Agreement.

        1.1.9    The provisions of Section 1.1.1 through 1.1.8 shall supersede
the provisions of any other agreement between or among MCRC, MCRLP and the RM
Holders with respect to any rights of any RM Holder and/or the RM Holders which
relate to the matters contained in this Section 1.1.1 through 1.1.8, including,
in particular, Section 27 of the Agreement, except to the extent that provisions
of such agreements are used herein.

3)This Second Amendment constitutes the entire agreement between the parties and
incorporates and supersedes all prior negotiations and discussions between the
parties, and, except as modified herein, the Contribution and Exchange Agreement
shall remain in full force and effect. This Second Amendment shall be binding
upon and inure solely to the benefit of each party hereto and

4

--------------------------------------------------------------------------------

their successors and assigns, and nothing in the Second Amendment express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Second Amendment.

4)This Second Amendment can not be amended, waived or terminated orally, but
only by an agreement in writing signed by the party to be charged.

5)The caption headings in this Second Amendment are for convenience only and are
not intended to be part of this Second Amendment and shall not be construed to
modify, explain or alter any of the terms, covenants or conditions herein
contained.

6)If any term, covenant or condition of this Second Amendment is held to be
invalid, illegal or unenforceable in any respect, this Second Amendment shall be
construed without such provision.

7)This Second Amendment shall not be effective or binding until such time as it
has been executed and delivered by all parties hereto. This Second Amendment may
be executed by the parties hereto in counterparts, all of which together shall
constitute a single agreement.

8)All of the Schedules and Exhibits annexed hereto are, by this reference,
incorporated herein.

9)Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the use of any gender shall be applicable to all
genders.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment as of the day and year first above written.

    MACK-CALI REALTY, L.P.
 
 
By:
Mack-Cali Realty Corporation,
Its general partner
 
 
BY:
/s/  ROGER W. THOMAS            

--------------------------------------------------------------------------------

Roger W. Thomas,
Executive Vice President and
General Counsel
 
 
MACK-CALI REALTY CORPORATION
 
 
BY:
/s/  ROGER W. THOMAS            

--------------------------------------------------------------------------------

Roger W. Thomas,
Executive Vice President and
General Counsel
 
 
RMC DEVELOPMENT COMPANY, LLC
 
 
BY:
/s/  MARTIN BERGER            

--------------------------------------------------------------------------------

Martin Berger, Manager
 
 
ROBERT MARTIN-EASTVIEW NORTH COMPANY, L.P.
 
 
BY:
RMC DEVELOPMENT COMPANY, LLC
 
 
BY:
/s/  MARTIN BERGER            

--------------------------------------------------------------------------------

Martin Berger, Manager

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.44



SECOND AMENDMENT TO CONTRIBUTION AND EXCHANGE AGREEMENT
